Exhibit 10.16

 

GOOGLE 2005 SENIOR EXECUTIVE BONUS PLAN

 

Summary

 

Google’s Senior Executive Bonus Plan (the “Plan”) is a variable cash incentive
program designed to motivate participants to achieve the company’s financial and
other performance objectives and to reward them for their achievements when
those objectives are met.

 

Eligibility

 

Participants are approved solely at the discretion of the Board of Directors.
All executive officers except for our CEO and Presidents are eligible to be
considered for participation in 2005. No person is automatically entitled to
participate in the Plan in any year, and any eligible participant may choose not
to participate in the Plan in any year for any reason.

 

Administration

 

The Board of Directors or a committee appointed by the Board of Directors (the
“Administrator”) is ultimately responsible for administering the Plan. The
Administrator has all powers and discretion necessary or appropriate to review
and approve the Plan and its operation, including, but not limited to, the power
to (a) determine which eligible participants shall be granted bonus awards, (b)
prescribe the terms and conditions of bonus awards, (c) interpret the Plan, (d)
adopt rules for the administration, interpretation and application of the Plan
as are consistent therewith, and (e) interpret, amend or revoke any such rules.
All determinations and decisions made by the Administrator and any delegate of
the Administrator shall be final, conclusive, and binding on all persons, and
shall be given the maximum deference permitted by law. The Administrator, in its
sole discretion and on such terms and conditions as it may provide, may delegate
all or part of its authority and powers under the Plan to one or more directors,
officers and/or managers of the Company. The Administrator, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason.

 

Award Determination

 

The Administrator, in its sole discretion, will approve target bonuses for each
participant. Bonuses will be calculated using a formula that includes: (a) the
executive’s salary, (b) the executive’s target bonus, (c) an “Individual
Multiplier,” and (d) a “Company Multiplier.” Multipliers become higher with
higher levels of achievement and are determined as follows:

 

The Individual Multiplier

 

For each participant in the Plan, the Administrator approves an Individual
Multiplier that reflects the participant’s contributions relative to individual
performance expectations for the performance period. Individual performance
expectations vary to reflect each executive’s role in the company. An “on
target” assessment yields a 100% multiplier.

 

The Company Multiplier

 

The Administrator approves a Company Multiplier for all participants by
assessing Company financial performance against pre-established annual goals for
revenue and operating profit; provided that other financial goals may be
assessed as determined appropriate by the Board of Directors. An “on target”
assessment yields a 100% multiplier.

 

Award Payouts

 

Unless otherwise determined by the Administrator, bonuses will be paid on an
annual basis, typically in February, and the bonus period is currently the
fiscal year period. Actual bonuses payable for 2005, if any, will vary to
reflect the amount by which each target is exceeded or missed and are not
currently determinable. The maximum bonus that any participant may receive under
the Plan in 2005 is $3 million.